ADKINS, Justice.
We have before us a petition for conflict certiorari which correctly alleges that the decision of the District Court of Appeal, Third District, in Creel v. Government Employees Insurance Company, 313 So.2d 772, conflicts with various decisions of the District Courts of Appeal. The jurisdictional question and the question of law in this case are determined in Williams v. Gateway Insurance Company, 331 So.2d 301 (opin. filed April 21, 1976), which is dispositive of all of the issues in this case.
*1171Under authority of Williams, supra, the decision of the District Court of Appeal is quashed and this cause is remanded to the District Court of Appeal, Third District, for further proceedings consistent with the views expressed in this opinion.
It is so ordered.
OVERTON, C. J., and ROBERTS and BOYD, JJ., concur.
ENGLAND, J., dissents.